PER CURIAM.
Dale C. Daniels, Jr., petitions the court for prohibition relief, asserting that the trial court lost jurisdiction over the criminal proceeding against him when the state filed a nolle prosequi, and that the state and trial court were without authority to reinstate the criminal case. Daniels presented this same claim in an earlier petition for writ of prohibition filed with this court, which we denied on the merits after it was shown that the nolle prosequi upon which Daniels is relying was actually entered in another of his cases, not the case in which he presently seeks relief. Because this claim was earlier considered by the court and rejected on the merits, the present petition is procedurally barred under the doctrine of law of the case, and it is DENIED on that basis. See generally Florida Department of Transportation v. Juliano, 801 So.2d 101 (Fla.2001); see also Topps v. State, 865 So.2d 1253 (Fla.2004).
We caution petitioner that the filing of any future pleadings raising claims that are procedurally barred, frivolous, or otherwise abusive may result in the imposition of sanctions against him, including but not limited to a prohibition on further pro se filings in this court.
BENTON, OSTERHAUS, and BILBREY, JJ., concur.